Voto particular del
Juez Asociado Señor Irizarry Yunqué
concurriendo en parte y disintiendo en parte con el cual concurre el Juez Asociado Señor Martín
San Juan, Puerto Rico, a 9 de octubre de 1974
Estoy de acuerdo en que la resolución del tribunal recu-rrido debe ser revocada, pero entiendo que no hay razón que justifique limitar la orden a que se informen al acusado úni-camente el nombre y la dirección del baloncelista que conforme a la declaración del agente le acompañaba cuando se hizo la alegada transacción. El nombre y dirección del llamado con-fidente también deben suministrarse al acusado.
No hay duda de que en este caso el confidente no fue un mero informante. La transacción se inició al establecerse con-tacto directo con el baloncelista y terminó al localizarse al nombrado Danny y efectuarse la compraventa de los ciga-rrillos de marihuana. De principio a fin el confidente estuvo presente. No puede decirse, por tanto, que no fue partícipe en la transacción, y así lo reconocen tanto la resolución del tribunal a quo como la opinión per curiam de este caso.
Si el confidente participa, pierde virtualidad el privilegio del Estado de no divulgar su identidad. Pueblo v. López Rivera, 91 D.P.R. 693 (1965). La razón dada por el tribunal re-currido para negarse a ordenar que se diera la información solicitada por el acusado me parece írrita. Dijo en su reso-lución que es indispenable “que la identidad del confidente, o del [síc] contenido de su declaración sea relevante [síc] y *608de ayuda para la defensa del acusado, o esencial para una determinación justa de la causa.”
Si conforme concluyó el tribunal recurrido el confidente participó en la transacción, no veo cómo pueda sostenerse que su testimonio no sea pertinente a la cuestión envuelta. Si su declaración podría o no ser de ayuda para el acusado no podría saberlo éste hasta tener la oportunidad de entrevistarlo.
Es parte del debido proceso de ley el principio de que el acusado se presume inocente. Constitución del Estado Li-bre Asociado de Puerto Rico, Art. II, Sec. 11. Sería a mi juicio contravenir ese mandato constitucional si se requiriese del acusado, como condición para acceder a su solicitud de que se cite a un testigo, que pruebe que su testimonio le ha de ser favorable, cuando se le priva del derecho de saber el nombre y dirección de ese testigo y por tanto de investigarlo.
El hecho de que el acusado en esta causa anunciara la defensa de coartada no puede tomarse como base para negarle su solicitud. Sin duda que se reforzaría su defensa, y probable-mente obligaría a su absolución, si el confidente, al prestar testimonio, negara los hechos relatados por el agente. El tribunal recurrido no puede partir de la base de que el confidente sostendrá la versión del agente. No existe presunción de ley alguna que tal cosa permita.